       Case 1:19-cr-00077-JB-SMV Document 210 Filed 06/30/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MICHAEL JAMES NISSEN,

                Petitioner,

vs.                                                                  No. CIV 21-0505 JB/SMV
                                                                     No. CR 19-0077 JB

UNITED STATES OF AMERICA,

                Respondent.

                           MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court, under rules 4(b) and 11(a) of the Rules

Governing Section 2255 Proceedings for the United States District Courts, on: (i) Defendant

Michael James Nissen’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

By a Person in Federal Custody, filed June 1, 2021 (CIV Doc. 1; CR Doc. 188)(“2255 Motion”);

and (ii) Nissen’s Affidavit for Leave to Proceed In Forma Pauperis, filed June 1, 2021 (CIV Doc.

2)(“IFP Motion”). For the reasons explained below, the Court will: (i) dismiss the 2255 Motion

without prejudice as premature; (ii) deny the IFP Motion as moot; and (iii) deny Nissen’s

certificate of appealability.

        Following a jury trial, a jury found Nissen guilty of two counts of Interstate

Communication Containing Threat to Injure the Person of Another in violation 18 U.S.C. § 875(c).

See Verdict, filed August 7, 2019 (CR Doc. 73). On June 1, 2021, Nissen filed the § 2255 Motion,

arguing that he is “[b]eing denied due process of law and equal protection clauses of the

Constitution.” 2255 Motion at 4. Nissen seeks to “vacate void judgment for being denied due

process of law.” 2255 Motion at 12. The Court sentenced Nissen on June 18, 2021. See Notice

of Sentencing Hearing, filed April 29, 20201 (CR Doc. 175)(text only entry).
       Case 1:19-cr-00077-JB-SMV Document 210 Filed 06/30/21 Page 2 of 4




        28 U.S.C. § 2255 provides, in relevant part, as follows:

        A prisoner in custody under a sentence of a court established by Act of Congress claiming
        the right to be released upon the ground that the sentence was imposed in violation of the
        laws of the United States, or that the court was without jurisdiction to impose such
        sentence, or that the sentence was in excess of the maximum authorized by law, or is
        otherwise subject to collateral attack, may move the court which imposed the sentence to
        vacate, set aside, or correct the sentence.

28 U.S.C. § 2255(a). The one-year time period for filing a § 2255 motion does not begin to run

until “[t]he date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1).

The Supreme Court of the United States of America has held that “[f]inality attaches when this

Court affirms a conviction on the merits on direct review or denies a petition for a writ of certiorari,

or when the time for filing a certiorari petition expires.” Clay v. United States, 537 U.S. 522, 527

(2003). If an appeal is filed, the district court is precluded “from considering a § 2255 motion

while review of the direct appeal is still pending,” absent the existence of extraordinary

circumstances. United States. v. Cook, 997 F.2d 1312, 1319 (10th Cir. 1993). “If the defendant

does not file an appeal, the criminal conviction becomes final upon the expiration of the time in

which to take a direct appeal.” United States v. Prows, 448 F.3d 1223, 1227-28 (10th Cir. 2006).

        Nissen’s conviction is not final, judgment has not been entered, and he has not yet had an

opportunity to file a direct appeal. See United States v. Folse, No. CIV 16-0196 JB/WPL, 2016

WL 1425828, at *1-2 (D.N.M. Mar. 31, 2016)(Browning, J.)(dismissing a defendant’s § 2255

motion, because the defendant’s “conviction is not final, because he has not been sentenced,

judgment has not been entered, and he has not yet had an opportunity to file a direct appeal.”).

The Court will therefore dismiss as premature Nissen’s § 2255 motion without prejudice. Next,

the Court concludes that Nissen’s IFP Motion is moot, because there is no filing fee for a motion

to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. Last, Nissen’s 2255 Motion is

premature, because he has not made a substantial showing of the denial of a constitutional right,

                                                 -2-
       Case 1:19-cr-00077-JB-SMV Document 210 Filed 06/30/21 Page 3 of 4




as 28 U.S.C. § 2253(c)(2) requires. Accordingly, the Court will deny a certificate of appealability

under rule 11(a) of the Rules Governing Section 2255 Proceedings for the United States District

Courts.

          IT IS ORDERED that: (i) Petitioner Michael James Nissen’s Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence By a Person in Federal Custody, filed June 1,

2021 (CIV Doc. 1; CR Doc. 188), is dismissed without prejudice; (ii) Nissen’s Affidavit for Leave

to Proceed In Forma Pauperis, filed June 1, 2021 (CIV Doc. 2), is denied as moot; and (iii) a

certificate of appealability is denied; and (iv) the Court will enter final judgment.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE

Parties and Counsel in No. CIV 21-0505 JB/SMV:

Michael Nissen
Milan, New Mexico

          Plaintiff Pro Se

Fred J. Federici
  Acting United States Attorney
Paul Mysliwiec
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

          Attorneys for the Respondent

Counsel in No. CR 19-0077 JB:

Joe M. Romero, Jr.
Romero & Winder, PC
Albuquerque, New Mexico
       Attorney for the Defendant Michael Nissen



                                                -3-
      Case 1:19-cr-00077-JB-SMV Document 210 Filed 06/30/21 Page 4 of 4




Fred J. Federici
  Acting United States Attorney
Alexander Mamoru Max Uballez
Jack Burkhead
Paul Mysliwiec
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff United States of America




                                              -4-
